IN THE SUPREME COURT OF THE STATE OF NEVADA


                LAMALSIKOU LOWE,                                      No. 70262
                Petitioner,
                vs.
                THE STATE OF NEVADA,
                                                                                FILED
                Respondent.                                                     JUN 1 6 2016
                                                                                 C K. LINDEMAN
                                                                          CLE                au _I

                                                                         BY         Le:F di a -A
                                                                            CMI FDEAER



                                     ORDER DENYING PETITION
                           This is a pro se petition for a writ of habeas corpus challenging
                the validity of a judgment of conviction. Without deciding upon the merits
                of any claims raised in the documents submitted in this matter, we decline
                to exercise our original jurisdiction. See NRAP 22. Accordingly, we
                            ORDER the petition DENIED.




                                                           Douglas
                                                           .---4




                                                                          vu                   , J.
                                                           Gibbons




                cc:   Lamalsikou Lowe
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
       OF
     NEVADA


(0) 1947A
                                                                                   i co-lcagap